DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 05/11/2022

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the second portion is formed on a top surface of the encapsulation substrate” is unclear and indefinite as to how “wherein the second portion is formed on a top surface of the encapsulation substrate” because the second portion is part of the encapsulation substrate, and as such how the second portion which is part of the encapsulation substrate be formed on top of itself which the encapsulation substrate since only that which is not part of the encapsulation substrate can be formed on a top surface of the encapsulation substrate. As such the claim is unclear and indefinite.
Claim 9 recites “wherein the first portion is formed on a top surface of the encapsulation substrate” is unclear and indefinite for reason given in rejection of claim 1 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 9 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. 20190229153.

    PNG
    media_image1.png
    387
    707
    media_image1.png
    Greyscale


Regarding claim 1, fig. 9 of Park discloses an organic light emitting display apparatus comprising: 
a substrate 21; 
a pixel array layer (layer of 230/310) provided on the substrate, the pixel array layer including a thin film transistor and a light emitting diode; 
an encapsulation layer 350 covering the pixel array layer; and
an encapsulation substrate (BM/325/321/322) provided on the encapsulation layer, wherein the encapsulation substrate includes a first portion 321/322 including a first member 322 and a second portion including a second member 325, and 
wherein the second portion 325 is formed on a top surface (top surface of 321 is a top surface as top is relative to bottom and top of 321 is relative to bottom of 321) of the encapsulation substrate, and at least in part overlaps with the light emitting diode 310 of the pixel array layer in a direction vertical with respect to the top surface of the encapsulation substrate (top surface of 321).

Regarding claim 2, fig. 9 of Park discloses wherein the first portion 321/322 including the first member 321 is a matrix of the encapsulation substrate, and the second portion 325 including the second member 325 is a structure inserted into the first portion in at least one line pattern (see 325 is a line pattern). 

Regarding claim 6, fig. 9 of Park discloses wherein the encapsulation substrate further includes a third portion BM including a third member BM.

Regarding claim 9, fig. 9 of Park discloses an organic light emitting display apparatus comprising: 
a substrate 211;
a pixel array layer (230/310 layer) provided on the substrate, the pixel array layer including a thin film transistor and a light emitting diode; 
an encapsulation layer 350 covering the pixel array layer; and 
an encapsulation substrate provided on the encapsulation layer, 
wherein the encapsulation substrate (BM/325/321/322) includes a first portion 321/322 including a first member 321 and a third portion 325 including a third member 325, 
wherein the first portion 321 is formed on a top surface (top of BM is top relative to bottom of BM) of the encapsulation substrate, and 
wherein the third portion 325 is formed on a bottom surface of the encapsulation substrate, and at least in part overlaps with the light emitting diode of the pixel array layer in a direction vertical with respect to the bottom surface of the encapsulation substrate.

 
Regarding claim 10, fig. 9 of Park discloses wherein the first portion 325 including the first member is a matrix of the encapsulation substrate, and the third portion including the third member is a structure inserted into the first portion in at least one line pattern (see 321/322 is inserted in bottom of 325 and 321/322 each a one line pattern).

Regarding claim 14, Park necessary discloses wherein the encapsulation layer further includes a water absorption member (as each of 350 (351/352/353 would absorb water to a degree).

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kamikawa et al. 20140353705
Regarding claim 4, Park discloses claim 1. Park does not discloses wherein the second member includes at least one of Fe, Co, Ni, ferrite (Fe304), and Nb.
However, par [0282] of Kamikawa discloses an example using a transparent protective film formed of SiO.sub.2 has been described in the embodiment above, the present invention is not limited to such an embodiment. As the transparent protective film, ZrO.sub.2, TiO.sub.2, Al.sub.2O.sub.3 or an oxide containing at least one element selected from the group consisting of V, Zr, Nb, Hf and Ta, SiN, BN, SiC, AlN, AlGaN or the like may be used, other than SiO.sub.2. Preferably, the transparent protective film is an insulating film.
In view of such teaching, it would have been obvious to form a device of Park comprising wherein the second member includes Nb in order form a protective oxide film of NB as taught by Kamikawa to use prior art knowledge to save research cost.

Claims 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lin et al. 20190235320.
Regarding claims 7 and 12, Park does not disclose wherein the third member includes at least one of Pt, Pd, Ni, and Cr.
However, par [0036] of Lin discloses of light blocking layer LBL has the light blocking particles BP that have at least one first element selected from the group consisting of Ti, Zr, Al, In, Zn, Sn, Sb, Si, Au, Ag, Cu, Pt, Fe, Co, Ni, and Mn.
In view of such teaching, it would have been obvious to form a device of Park comprising wherein the third member includes at least one of Pt and Ni such as taught by Lin by prior art to use prior art knowledge to save research cost.

Regarding claim 8, fig. 9 of Park discloses wherein the third portion BM is formed on a bottom surface of the encapsulation substrate.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Logunov et al. 20170279247.
Regarding claims 3 and 11, Park disclose claims 1 and 9, but does not disclose wherein the first member includes at least one of Al, Cu, Silver, Gold, Al/PET complex, and Cu/PET complex.
However, par [0004] of Logunov discloses a phosphor color converter, such as an yttrium aluminum garnet (YAG) phosphor.
In view of such teaching, it would have been obvious to forma device of Park comprising wherein the first member includes Al such as taught by Logunov in order to use phosphor as color converter.

Claims 15, 20 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kamikawa in view of Lin.
Regarding claim 15, fig. 9 of Park discloses an organic light emitting display apparatus comprising: 
a substrate; 
a pixel array layer provided on the substrate, the pixel array layer including an oxide thin film transistor (par [0088] -  gate insulating layer 112 may include silicon oxide (SiOx)) and a light emitting diode; 
an encapsulation layer covering the pixel array layer; and 
an encapsulation substrate provided on the encapsulation layer, 
wherein the encapsulation substrate includes a second portion 325 and a third portion (321/322/BM), and 
the third portion (321/322/BM) at least in part overlaps with the light emitting diode of the pixel array layer in a direction vertical with respect to a bottom surface of the encapsulation substrate,
Park does not disclose that the second portion 325 including a magnetic member and does not disclose that the third portion (321/322/BM) including a hydrogen absorbing member.
However, par [0282] of Kamikawa discloses an example using a transparent protective film formed of SiO.sub.2 has been described in the embodiment above, the present invention is not limited to such an embodiment. As the transparent protective film, ZrO.sub.2, TiO.sub.2, Al.sub.2O.sub.3 or an oxide containing at least one element selected from the group consisting of V, Zr, Nb, Hf and Ta, SiN, BN, SiC, AlN, AlGaN or the like may be used, other than SiO.sub.2. Preferably, the transparent protective film is an insulating film.
Note 325 of Park is a protective film.
In view of such teaching, it would have been obvious to form a device of Park comprising wherein the second member includes Nb which is magnetic member in order form a protective oxide film of NB as taught by Kamikawa to use prior art knowledge to save research cost.
Park and Kamikawa do not disclose that the third portion (321/322/BM) including a hydrogen absorbing member.
However, par [0036] of Lin discloses of light blocking layer LBL has the light blocking particles BP that have at least one first element selected from the group consisting of Ti, Zr, Al, In, Zn, Sn, Sb, Si, Au, Ag, Cu, Pt, Fe, Co, Ni, and Mn.
Note BM of park is a light blocking member. PT of Lin is hydrogen absorbing member.
In view of such teaching, it would have been obvious to form a device of Park and Kamikawa comprising wheiren the third portion (321/322/BM) includes PT which is a hydrogen absorbing member such as taught by Lin in order to use prior art knowledge to save research cost.

Regarding claim 20, fig. 9 of Park discloses wherein at least a part of the top surface (top of 321) of the encapsulation substrate is attached to a back cover (back of 325) covering a part of the substrate, the pixel array layer, the encapsulation layer, and the encapsulation substrate (back if 325 cover those elements below which are parts of the encapsulation substrate).

Regarding claims 24, Park discloses wherein the second portion includes Nb and Lin discloses the third portion includes at least one of Pt, Pd, Ni, and Cr. The resulting structure would have been one meeting the claimed invention.

Regarding claim 25, fig. 9 of Park discloses wherein the second portion and the third portion have a shape in sectional view of a rectangle.

Regarding claim 26, fig. 9 of Park discloses wherein the second portion and the third portion are inserted in the encapsulation substrate and formed in a line pattern in plan view parallel with at least one of four sides of the encapsulation substrate (fig. 9 is plan view parallel to the side as claimed).

Regarding 27, fig. 9 of Park discloses wherein the second portion and the third portion are inserted in the encapsulation substrate.
Park does not disclosed  formed in a cuboid pattern having one surface with a first length, the first length less than a second length of the at least one of four sides of the encapsulation substrate.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As such it would have been obvious to form a device Park and Kamikawa and Lin comprising a cuboid pattern having one surface with a first length, the first length less than a second length of the at least one of four sides of the encapsulation substrate in order to meeting applicant shape design.

Regarding claim 28, fig. 9 of Park discloses wherein the encapsulation substrate does not transmit light (at BM location).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Kamikawa and Lin in view of Lim 20190180694. 
Regarding claim 23, Park and Kamikawa and Lin discloses claim 15, but do not disclose wherein the encapsulation substrate is made of a metal having a high heat conductivity, and the encapsulation substrate includes at least one of Al, Ni-Fe alloy and stainless steel SUS.
However, par [0078] of Lim discloses that light blocking layer LS may be formed of an aluminum based metal such as aluminum (Al) or aluminum alloy (Al alloy).
In view of such teaching, it owudl have been obvious to form device of Park and Kamikawa and Lin wherein the encapsulation substrate is made of a metal having a high heat conductivity, and the encapsulation substrate includes at least one of Al such as taught by Lim in order to absorb light to from a black mask BM portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829